Citation Nr: 9909021	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing eligibility 
for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.  He died in November 1993.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).

The Board notes that the appellant has alleged that the 
veteran's death was related to asbestos exposure while in 
service.  In an August 1997 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death as due to asbestos exposure.  The appellant 
filed a timely Notice of Disagreement as to this issue and 
also referred to the issue in a VA Form 9.  However, the 
appellant has not been provided with a Statement of the Case.  
Therefore, the Board refers this issue to the RO for proper 
development.


FINDINGS OF FACT

1.  The veteran died in November 1993 as a result of 
respiratory failure due to lung cancer.

2.  At the time of death, the veteran was not service 
connected for any disabilities.

3.  The appellant filed her most recent claim for Dependency 
and Indemnity Compensation (DIC) benefits in February 1997.

4.  No competent medical evidence links the veteran's cause 
of death to the use of tobacco in service or to nicotine 
dependency developed in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death for the purpose of establishing 
eligibility for DIC benefits is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of nicotine dependence which began during his 
period of active service.  A claimant of DIC benefits is 
entitled to service connection for cause of death if a 
service-connected or compensable disability caused, hastened, 
or substantially and materially contributed to the death.  
38 U.S.C.A. § 1310(b) (West 1991).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  Service connection may be granted for 
disability incurred in or aggravated during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain diseases are presumed to have been incurred 
in service if manifested to a degree of ten percent within a 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

The veteran died on November [redacted], 1993.  The Certificate 
of Death lists the cause of death as respiratory failure due to 
lung cancer.  At the time of death, the veteran was not 
service-connected for any disorder.  Service medical records 
do not reflect whether the veteran used tobacco, nor do they 
show indications for or treatment of nicotine dependency or 
cancer.  A chest x-ray performed in September 1965 described 
the veteran's lungs as clear and free of active disease.

Private medical records from St. Anthony's Medical Center 
disclose that the veteran was admitted to the hospital with 
septic shock in February 1992.  Following diagnostic testing, 
the veteran was found to have squamous lung cancer of the 
right lung, with mediastinal involvement, chronic obstructive 
lung disease, and nicotine addiction.  Prior to admission, 
the veteran reported to having smoked at least one and one-
half packs of cigarettes per day since his early teens.

In September 1993, the veteran was again hospitalized for 
squamous cell carcinoma of the lung.  The veteran reported 
that he had stopped smoking at approximately the time he was 
diagnosed with lung cancer.  The veteran underwent a right 
thoracotomy, a decortication, and exposure and debridement of 
abscess, with interposition of the serratus muscle flap.  He 
was discharged with a diagnosis of carcinoma of the lung.

The veteran was admitted to the hospital in November 1993 due 
to recurrent non-small cell lung carcinoma of the right lung 
and mediastinum, with complications including an abscess and 
recurrent infections.  The preadmission examination notes 
reflect that the veteran appeared chronically and acutely ill 
and that he was aware that his life span was limited.  The 
doctor stated that the veteran had been a smoker but had 
quit.  Later that month, the veteran was taken to the 
emergency room on the evening of his death.  The death 
summary lists the cause of death as lung cancer, with 
secondary complications of lung abscess and possible 
pulmonary artery bleed.  No autopsy was performed.

In the appellant's claim received in February 1997,  she 
alleged that the veteran smoked in service due to boredom and 
the availability of cigarettes and that, to the best of her 
knowledge, the veteran did not smoke before entering service.  
In a statement received from the appellant in July 1997, she 
stated that she doubted if the veteran smoked before service 
but that she could not confirm this opinion.

An excerpt submitted by the appellant from the 5th edition of 
the American Medical Association's Current Medical 
Information and Terminology describes the symptoms and 
etiology of squamous cell carcinoma of the lung.  A July 1997 
letter from Joseph M. Ojile, M.D., the veteran's treating 
physician, opined that the veteran died of lung cancer and 
that the lung cancer was related to a long history of 
cigarette smoking.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if  the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration. 

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question. 

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in May 
1996, the statutory change will not affect the disposition of 
this appeal.

After a review of the evidence, the Board concedes that the 
veteran's lung cancer was most likely due to cigarette 
smoking and that the veteran smoked cigarettes during his 
three years of active service.  However, the appellant has 
not provided competent medical evidence relating the 
veteran's lung cancer to the use of tobacco during service.  
Furthermore, the appellant has not established that the 
veteran became nicotine dependent during his period of active 
service, and that this dependency was the proximate cause of 
death.  Accordingly, service connection on a direct or 
secondary basis is not warranted.

The Board observes that the veteran was diagnosed with lung 
cancer and nicotine dependence in 1992.  The evidence 
establishes that the veteran continued to smoke cigarettes 
for the 27 years between his discharge from service and the 
time of his diagnosis.  Moreover, the veteran provided a 
medical history of having smoked prior to service since he 
was in his early teens.  On the contrary, the appellant has 
provided no evidence that the veteran first smoked in 
service.

The private medical opinion submitted by the appellant 
relates the veteran's cancer to his cigarette smoking.  
However, it does not identify the three years of smoking 
during service as the cause of the cancer rather than the 
many years of smoking before or after service.  It also does 
not establish that the veteran's nicotine dependency began in 
service and was the proximate cause of his cancer.  As to the 
medical literature submitted by the appellant, such general 
statements cannot provide evidence of a nexus between the 
veteran's smoking during his period of service and his 
subsequent lung cancer.  See Sacks v. West, 11 Vet.App. 314, 
316-17 (1998).  In addition, the Board cannot rely solely on 
the appellant's own testimony because evidence of a medical 
nexus cannot be established by lay testimony.  Brewer v. 
West, No. 95-1280 (U.S. Vet. App. May 29, 1998); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Therefore, the record fails to show that a service-connected 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  There being no competent 
medical evidence linking the veteran's cause of death to his 
period of active service, the appellant's claim must be 
denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the appellant 
of the elements necessary to well ground her claim, and an 
explanation as to why her current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death for 
the purpose of establishing eligibility for DIC benefits is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

